DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 34 and 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Regarding claim 34, the claim is directed towards a “computer program product including program code instructions” for performing the method of claim 16. Software per se is non-statutory subject matter (MPEP §2106 and Gottschalk v. Benson, 409 U.S. 63, 70 (1972)).

Regarding claim 35, the claim is directed towards a “computer-readable storage medium” for performing the steps of the method of claim 16, which appears to cover both transitory and non-transitory embodiments. The office has determined that the broadest reasonable interpretation of a computer readable medium includes both transitory and non-transitory mediums (See MPEP 2106(II) or 2106.03(II)). 

Since the specification does not explicitly define the claimed computer readable storage medium as a non-transitory medium, claim 35 includes at least one embodiment where the claimed computer program product is stored on a transitory medium. Computer software stored on a transitory 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (U.S. 2016/0366416), hereinafter Liu. Liu was cited in the Applicant’s IDS dated 3/31/2020.

	Regarding claims 16 and 24, Liu discloses a method and apparatus for video decoding, comprising: 
	means for determining ([0009], portion of the processor configured to perform the process and [0011]) a set of parameters for illumination compensation associated with a first motion compensated reference block of a block in a picture based on a function of samples of the first motion compensated reference block and samples of a second motion compensated reference block of said block ([0016]); 
	means for processing ([0009], portion of the processor configured to perform the process and [0011]) a prediction of said block based on said set of parameters ([0111]), said prediction being associated with said first motion compensated reference block ([0113]); and 
	means for decoding ([0009], portion of the processor configured to perform the process and [0011]) said block based on said processed prediction (fig. 4).



	Regarding claims 18 and 26, Liu discloses the method and apparatus according to claims 16 and 24, wherein said function is one of a sum of a squared difference and a sum of an absolute difference (Liu [0110]), said squared difference and said absolute difference being between a sample of said first motion compensated reference block transformed by said set of parameters and a corresponding sample of said second motion compensated reference block transformed by a second set of parameters (Liu [0200]).

	Regarding claims 19 and 27, Liu discloses the method and apparatus according to claims 18 and 26, wherein said second set of parameters is determined based on said function and a second prediction of said block is processed according to said second set of parameters, said second prediction being associated with said second motion compensated reference block (Liu [0110] and [0200]).

	Regarding claims 20 and 28, Liu discloses the method and apparatus for video decoding according to claims 19 and 27, wherein the block is decoded further based on said processed second prediction (Liu [0113] and fig. 4).

	Regarding claims 21 and 29, Liu discloses the method and apparatus according to claims 19 and 27, wherein a third set of parameters minimizes said function (Liu [0140]) and said set of parameters is 

	Regarding claims 22 and 30, Liu discloses the method and apparatus according to claims 19 and 27, wherein said set of parameters and said second set of parameters minimize said function (Liu [0140]).

	Regarding claims 23 and 31, Liu discloses the method and apparatus according to claims 16 and 24, wherein at least one flag is included in the encoded video, said at least one flag indicating whether illumination compensation is to be applied to at least one of said block, a slice of said picture, said picture and said video (Liu [0151]).

	Regarding claim 32, Liu discloses a method of video encoding, comprising: determining a set of parameters for illumination compensation associated with a first motion compensated reference block of a block in a picture based on a function of samples of the first motion compensated reference block and samples of a second motion compensated reference block of said block; processing a prediction of said block based on said set of parameters, said prediction being associated with said first motion compensated reference block; and encoding said block based on said processed prediction (Claim 32 recites analogous limitations to claim 16 above and is therefore rejected under the same premise. Further. Claim 32 discloses an inverse of decoding and Liu discloses both encoding and decoding methods in figs. 3 and 4).



	Regarding claim 34, Liu discloses a computer program product including program code instructions (Liu [0060]) for performing the method according to claim 16 (see claim 16 citations).

	Regarding claim 35, Liu discloses a computer-readable storage medium carrying a software program including program code instructions (Liu [0060]) for the method according to claim 16 (see claim 16 citations).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang (U.S. 2007/0177672) and Jeon et al. (U.S. 2010/0027659) disclose illumination compensation (see fig. 1).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482